Exhibit PENN WEST ENERGY TRUST Revised Annual Information Form for the year ended December 31, 2008 March 26, 2009* *(Except for: (i) page 12 of Appendix A-3, on which the table reflecting (among other things) proved plus probable gross reserves by major operating region as at December31, 2008 has been revised to correct typographical errors in the allocation of proved plus probable gross reserves among such regions; (ii) Appendix A-1: Report of Management and Directors on Reserves Data and Other Information; and (iii) Appendix A-2: Report on Reserves Data; each of which is dated as of September 15, 2009.) TABLE OF CONTENTS Page GLOSSARY OF TERMS 3 CONVENTIONS 6 ABBREVIATIONS 6 CONVERSIONS 8 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 NON-GAAP MEASURES 10 EFFECTIVE DATE OF INFORMATION 10 PENN WEST ENERGY TRUST 11 GENERAL DEVELOPMENT OF THE BUSINESS 13 DESCRIPTION OF OUR BUSINESS 18 CAPITALIZATION OF PWPL 18 INFORMATION RELATING TO PENN WEST 20 CORPORATE GOVERNANCE 28 AUDIT COMMITTEE DISCLOSURES 34 DISTRIBUTIONS TO UNITHOLDERS 36 MARKET FOR SECURITIES 36 INDUSTRY CONDITIONS 40 RISK FACTORS 48 MATERIAL CONTRACTS 68 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 68 TRANSFER AGENTS AND REGISTRARS 69 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 69 INTERESTS OF EXPERTS 69 ADDITIONAL INFORMATION 70 APPENDIX "A" – RESERVES DISCLOSURE Appendix A-1 – Report of Management and Directors on Reserves Data and Other Information Appendix A-2 – Report on Reserves Data Appendix A-3 – Statement of Reserves Data and Other Oil and Gas Information APPENDIX "B" – MANDATE OF THE AUDIT COMMITTEE 2 GLOSSARY OF TERMS The following is a glossary of certain terms used in this Annual Information Form. "6.5% 2005 Debenture Indenture" means the trust indenture governing the 6.5% 2005 Debentures. "6.5% 2005 Debentures" means the 6.5% convertible, extendible, unsecured, subordinated debentures issued on May 26, 2005 pursuant to the 6.5% 2005 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Canetic Acquisition and subsequently began trading on the TSX as securities of Penn West on January 16, 2008 under the symbol PWT.DB.D. "6.5% 2006 Debenture Indenture" means the trust indenture governing the 6.5% 2006 Debentures. "6.5% 2006 Debentures" means the 6.5% convertible, extendible, unsecured, subordinated debentures issued on August 24, 2006 pursuant to the 6.5% 2006 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Canetic Acquisition and subsequently began trading on the TSX as securities of Penn West on January 16, 2008 under the symbol PWT.DB.F. "7.2% Debenture Indenture" means the trust indenture governing the 7.2% Debentures. "7.2% Debentures" means the 7.2% convertible, unsecured, subordinated debentures issued on May2, 2006 pursuant to the 7.2% Debenture Indenture, which debentures were assumed by Penn West pursuant to the Vault Acquisition and subsequently began trading on the TSX as securities of Penn West on January 15, 2008 under the symbol PWT.DB.E. "8% 2004 Debenture Indenture" means the trust indenture governing the 8% 2004 Debentures. "8% 2004 Debentures" means the 8% convertible, extendible, unsecured, subordinated debentures issued on June 15, 2004 pursuant to the 8% 2004 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Canetic Acquisition and subsequently began trading on the TSX as securities of Penn West on January 16, 2008 under the symbol PWT.DB.B. "8% 2005 Debenture Indenture" means the trust indenture governing the 8% 2005 Debentures. "8% 2005 Debentures" means the 8% convertible, unsecured, subordinated debentures issued on June22, 2005 pursuant to the 8% 2005 Debenture Indenture, which debentures were assumed by Penn West pursuant to the Vault Acquisition and subsequently began trading on the TSX as securities of Penn West on January 15, 2008 under the symbol PWT.DB.C. "2007 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2007 – Private Placement of 2007 Senior Notes". "2008 Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2008 – Private Placement of 2008 Senior Notes". "2008 Pounds Sterling Senior Notes" has the meaning ascribed thereto under "General Development of the Business – History and Development – Year Ended December 31, 2008 – Private Placement of 2008 Pounds Sterling Senior Notes". "ABCA" means the Business Corporations Act (Alberta), R.S.A. 2000, C.B-9, as amended, including the regulations promulgated thereunder. "Administration Agreement" means the agreement dated May 31, 2005 between the Trustee and PWPL pursuant to which PWPL agrees to provide certain administrative and advisory services in connection with Penn West. "Board of Directors" means the Board of Directors of PWPL. "Canadian GAAP" means Canadian generally accepted accounting principles. 3 "Canetic" means Canetic Resources Trust, a trust established under the laws of the Province of Alberta. "Canetic Acquisition" means the plan of arrangement under the ABCA pursuant to which Penn West acquired Canetic on January11, 2008. "CBM" means coalbed methane. "Convertible Debentures" means, collectively, the 6.5% 2005 Debentures, the 6.5% 2006 Debentures, the 7.2% Debentures, the 8% 2004 Debentures and the 8% 2005 Debentures. "Debenture Indentures" means, collectively, the 6.5% 2005 Debenture Indenture, the 6.5% 2006 Debenture Indenture, the 7.2% Debenture Indenture, the 8% 2004 Debenture Indenture and the 8% 2005 Debenture Indenture. "Debenture Trustee" means, in respect of the 6.5% 2005 Debentures, Olympia Trust Company, in respect of each of the 6.5% 2006 Debentures and the 8% 2004 Debentures, Computershare Trust
